Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [January? 1773]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,
[January? 1773]
Ayant fait voir ces jours-ci les premieres épreuves de vos feuilles sur la Musique à MM. G——, amateurs éclairés de tous les beaux arts, je crois devoir vous communiquer le résultat de ma conversation avec eux.
On ne doute point que ces airs Ecossois, que vous exaltez tant, ne soient excellens dans leur genre et parfaitement assortis aux paroles de ces anciennes ballades, telles que votre Chevy-chase, dont le Spectateur a fait un si bel éloge dans deux de ses feuilles. On ne doute pas non plus que la plupart de vos Musiciens d’Angleterre, ainsi que ceux de bien d’autres Nations, ne se soient attiré de trop justes reproches par des compositions bruyantes, sans objet, sans expression, ou remplies de contresens. Mais d’un autre côté, il ne paroît pas raisonnable, et ce n’est surement pas votre intention d’assujettir les Musiciens à un seul genre de Musique, et de les renfermer dans un cercle plus étroit que leur art ne le comporte. Ils ne sauroient se donner un trop libre effort, lorsque le génie les éleve et que le goût les dirige. En Musique, comme en Poësie et en Peinture, il faut savoir exprimer énergiquement et distinctement tous les objets, tous les sentimens et toutes les passions généralement quelconques; il ne faut pas employer les mêmes tons à représenter une cabane, un naufrage, une noce de village, ou l’apothéose d’Hercule; il ne faut pas tout entasser confusément, mais faire un choix judicieux, et mettre à leur juste place les palais et les chaumieres, les héros et les bergers. Un grand Musicien doit savoir produire de doux sons, une mélodie agréable, former de beaux accords, une harmonie charmante, être varié, être abondant dans l’exécution d’un plan simple et aisé, et déployer à propos la grace et la force, le tendre et le terrible, le naïf et le sublime. Toutes ses compositions doivent être tellement assorties à leur objet qu’elles puissent plaire généralement à tout le monde, mais que chacune fasse plus spécialement les délices d’un certain ordre de personnes. Ainsi dans une ballade, ou un vaudeville destiné à l’amusement de l’universalité du peuple, le Musicien doit s’attacher à des modulations très-simples, et dont tous les rapports soient faciles à saisir; dans un opéra, ou un ballet qui doit être représenté devant des amateurs et des maîtres, qui ont le goût délicat et des oreilles exercées, le Musicien doit réunir plus d’harmonie, combiner un plus grand nombre de rapports, et chercher même du nouveau, pourvu qu’il ne s’écarte jamais du vrai. Mais il faut avouer qu’il est peu de Musiciens, comme il est peu de Peintres et de Poëtes assez favorisés de la nature, et dont les talens ayent été assez perfectionnés par l’art, et assez épurés par le goût, pour se pénétrer intimément de ces grands principes, les suivre constamment et les aggrandir successivement, comme vous le desireriez surement, ainsi que nous. J’ai l’honneur d’être, &c.
